IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00037-CV

CHIEFTAIN EXPLORATION COMPANY, INC.,
                                                            Appellant
v.

GASTAR EXPLORATION LTD., & GASTAR
EXPLORATION TEXAS, LP, AND CUBIC
ASSETS, LLC,
                                                            Appellee



                           From the 369th District Court
                                Leon County, Texas
                            Trial Court No. NOT-13-126


                                       ORDER


      Gastar Exploration, LTD and Gastar Exploration Texas, L.P. (collectively referred

to as Gastar) and Chieftain Exploration Company, Inc. both filed notices of appeal in

this proceeding. Chieftain filed first. Chieftain also has appealed against another party,

Cubic Assets, LLC.
       Gastar complains in a motion to strike Chieftain’s latest reply brief that Chieftain

has exceeded the aggregate word limit of Rule 9.4 of the Texas Rules of Appellate

Procedure. See Tex. R. App. P. 9.4(i)(2)(B) (“In a civil case in the court of appeals, the

aggregate of all briefs filed by a party must not exceed 27,000 words if computer

generated….”). Chieftain contends that it has not exceeded the word limit and if it has,

it has asked, in a separate motion, for leave to exceed the word limit.

       Chieftain is both an appellant and an appellee. Gastar is both an appellant and

an appellee.    The Rules of Appellate Procedure generally contemplate only one party

on each side in an appeal. There is little guidance on how to address word count in

briefs when there are multiple notices of appeal filed from one trial court judgment.

Nevertheless, after computing the total of the word counts listed in Chieftain’s briefs in

the capacity as an appellant, we find that Chieftain has exceeded the word limit of Rule

9.4(i)(2)(B).

       Rather than striking any of Chieftain’s briefs or ordering Chieftain to re-brief its

issues and responses to comply with the word limit, we grant Chieftain’s Motion for

Leave to Exceed Word Count.             However, no additional briefing may be filed by

Chieftain except as requested by this Court.

       Further, Gastar’s Motion to Strike Reply Brief is denied.



                                               PER CURIAM



Chieftain Exploration Company, Inc. v. Gastar Exploration LTD.                       Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion for leave granted
Motion to strike denied
Order issued and filed October 15, 2015




Chieftain Exploration Company, Inc. v. Gastar Exploration LTD.   Page 3